FILED
                             UNITED STATES DISTRICT COURT
                                                                                       JUN 15 2009
                             FOR THE DISTRICT OF COLUMBIA                       NANCY MAYER WHlTT4ll1GT
                                                                                      u.s. DISTAI8T cou~~· CLfRK
                                              )
MAURICE CEASAR,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 09-0855
                                              )
D.C. DEPARTMENT                               )
OF CORRECTIONS, et aI.,                       )
                                              )
               Defendants.                    )
                                              )

                                  MEMORANDUM OPINION

       This matter is before the Court on initial review of plaintiffs application to proceed in

forma pauperis, pro se complaint, his "Motion to Amend Update Additional Grounds Base [sic]

on D.C. DOC Records Connection with FCI Pursuant to Federal Civil Procedure Rule (59)lRule

15" and "Motion to Show Scale Chart Calculation Accuracy, When Jail Time Credit Should

Begin 5-17-2006 to 1-10-2007; That (BOP) DSSC Will Not Show On Their (Date Computation

Began Data) On DSC Sheet Instead Wrongful 4-9-2007 Date."

       It appears that plaintiff is challenging the calculation of his prison sentence. He argues

that he already has served a 90-day sentence imposed by the Superior Court of the District of

Columbia, such that he will have completed service of his sentence earlier than the projected

release date reflected in Federal Bureau of Prisons records. This and other claims are

substantially similar to those raised in a separate civil action which has been transferred to the

United States District Court for the Middle District of Pennsylvania. See Ceasar v. Obebe, Civ.

No. 09-609 (UNA), (D.D.C. Apr. 2, 2009) (Transfer Order). The named defendants in the instant

civil action are among the defendants named in the civil action transferred to the Middle District
of Pennsylvania.

        In addition to the civil rights claims plaintiff purports to bring under 42 U.S.C. § 1983, at

least some of his claims sound in habeas. The proper respondent in a habeas corpus action is the

petitioner's warden. Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Blair-Bey v. Quick, 151

F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C.

Cir. 1988)). Because plaintiff currently is incarcerated at the Schuylkill Federal Correctional

Institution in Minersville, Pennsylvania, this district is not the proper forum for the adjudication

of his habeas claims. Stokes v. United States Parole Comm 'n, 374 F.3d 1235, 1239 (D.C. Cir.

2004) ("[A] district court may not entertain a habeas petition involving present physical custody

unless the respondent custodian is within its territorial jurisdiction.").

        In the interests of justice and judicial economy, the Court will transfer this action to the

United States District Court for the Middle District of Pennsylvania. An Order accompanies this

Memorandum Opinion.




                                                       United States District Judge
DATE:




                                                   2